Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159510-1(64)(67)(69)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SKANSKA USA BUILDING, INC.,                                                                          Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159510, 159511
  v                                                                 COA: 340871, 341589
                                                                    Midland CC: 13-009864-CK
  M.A.P. MECHANICAL CONTRACTORS, INC.,
  AMERISURE INSURANCE COMPANY, and
  AMERISURE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the separate motions of (1) the Associated Builders &
  Contractors, Inc. of Michigan, the Associated Builders & Contractors, Inc., Western
  Michigan Chapter, and the Associated Builders and Contractors of Southeastern Michigan,
  Inc., (2) the Insurance Alliance of Michigan, and (3) the Home Builders Association of
  Michigan to file briefs amicus curiae are GRANTED. The amicus briefs submitted by
  those groups on March 5 and 6, 2020, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 10, 2020

                                                                               Clerk